Per Curiam.
In this case an indictment was returned by a grand jury impaneled in Nuckolls county, Nebraska, charging the defendant Aldrich (plaintiff in error) and another with an offense. To this indictment the defendant Aldrich interposed a plea in abatement, which was tried to the court and by it overruled. From that decision the defendant prosecutes error. The record discloses that this proceeding in error is here presented by stipulation of the parties, and that, pending its determination, proceedings in the case below are by agreement continued, and also that no final disposition thereof had been made at the time of this hearing.
The rulings of the district court in a criminal case cannot be reviewed by this court prior to the rendition of final judgment in the prosecution, and consent of the parties *130is incapable of conferring jurisdiction of the subject-matter.
■ “An order of the district court overruling a plea in abatement to an indictment is not a final order within the meaning of the statute, and a petition in error cannot be prosecuted therefrom previous to the prisoner’s conviction.” Gartner v. State, 36 Neb. 280. See Green v. State, 10 Neb. 102; Farrington v. State, 116 Neb. 712.
The present condition of this record therefore necessitates the dismissal of the petition in error for want of jurisdiction.
Dismissed.